Citation Nr: 0316916	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-318 46A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had two periods of active service from November 
1940 to March 1947 and from May 1947 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York (NY), that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
asbestosis and evaluated it as zero percent disabling (non-
compensable).  In an April 1996 Notice of Disagreement, the 
veteran notified VA that he disagreed with the zero percent 
evaluation assigned to his service-connected asbestosis.  The 
veteran subsequently perfected a timely appeal.  A Travel 
Board hearing was held on this claim in July 2000.  The Board 
remanded this claim for additional development in July 2001 
and, in June 2003, it was returned to the Board.

Because the veteran has disagreed with the initial rating 
assigned to his service-connected asbestosis, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is noted that, during the pendency of this appeal, the RO 
increased the evaluation on the veteran's service-connected 
asbestosis to 30 percent in September 1996.


FINDINGS OF FACT

1.  The veteran's asbestosis is manifested primarily by 
complaints of shortness of breath and chest pain.

2.  Pulmonary function testing revealed that forced 
expiratory volume in 1 second (FEV-1) was 77 percent of 
predicted value; forced vital capacity (FVC) was 96 percent 
of predicted value; ratio of FEV-1/FVC was 80 percent of 
predicted value; and diffusion capacity of carbon monoxide, 
single breath (DLCO) was 65 percent of predicted value.  
Spirometry demonstrated a normal FVC, a moderately reduced 
FEV-1, and the ratio of FEV-1/FVC and the DLCO were both 
moderately reduced. Test findings were interpreted by the 
examiner as showing combined moderate obstructive ventilatory 
defect and mild restrictive ventilatory defect.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent on service-connected asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); 67 Fed. Reg. 46720 (Sept. 5, 1996) 
(codified at 38 C.F.R. § 4.97, Diagnostic Codes 6603 and 6833 
(effective from October 7, 1996)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for an 
initial evaluation in excess of 30 percent for asbestosis.  
In a letter dated in July 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, 
the Board's July 2001 remand of this claim, a statement of 
the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that comported with an initial evaluation in 
excess of 30 percent for asbestosis.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and his representative in a letter, 
dated in May 2000, that the veteran was being scheduled for a 
Travel Board hearing at the RO in July 2000.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private treatment reports.  It is 
noted that, by letter dated in July 2002, the veteran was 
notified that he had been scheduled for VA examination, and 
he subsequently failed to report for this examination.  See 
generally 38 C.F.R. § 3.655 (2002).  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
of entitlement to an initial evaluation in excess of 30 
percent for asbestosis poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Higher Initial Evaluation

Based on a review of the veteran's service medical records 
and a record of the veteran's VA examination in August 1995 
that had diagnosed asbestosis, as noted above, the RO granted 
the veteran's claim of entitlement to service connection for 
asbestosis in a March 1996 rating decision and evaluated it 
as zero percent disabling (non-compensable).  Following the 
submission of additional medical evidence in the form of a 
report of the veteran's VA examination accomplished in June 
1996, as noted above, the RO assigned a 30 percent evaluation 
to this disability in September 1996, effective July 17, 
1995, the date of the veteran's claim.  See 38 C.F.R. § 3.400 
(2002).

The evidence submitted during the pendency of this appeal 
includes the veteran's service medical records, his post-
service private treatment records from Central General 
Hospital, Plainview, NY (hereinafter, "Central General 
Hospital"), for the period of 1982 to 1995, his post-service 
treatment records from E.J.P., M.D. Massapequa, NY 
(hereinafter, "Dr. E.J.P."), for October 1982 and January 
1985, his post-service private treatment records from 
Northshore University Hospital at Plainview, Plainview, NY 
(hereinafter, "Northshore Hospital"), for the period of 
1982 to 1993, his post-service VA treatment records from the 
VA Medical Center in Northport, NY (hereinafter, "VAMC 
Northport"), for the period of July 1995 to July 1996, an 
opinion by G.M., M.D. (hereinafter, "Dr. G.M.") dated in 
October 1998, the veteran's testimony at his July 2000 Travel 
Board hearing, and lay statements.

A review of the veteran's post-service private treatment 
records for the period of 1982 to 1995 indicates that, in 
October 1982, the veteran underwent a bronchoscopy and a 
thoracotomy after complaints of 2 weeks of constant, 
intermittent, non-pleuritic left chest pain that woke him up 
at night, and gradually increasing shortness of breath.  It 
was noted that the veteran had an abnormal chest x-ray and a 
computerized tomography (CAT) scan consistent with 
mesothelioma.  Pulmonary function tests revealed a mild 
obstruction in the small airways that was interpreted as 
consistent with early chronic obstructive pulmonary disorder 
(COPD).  A thoracotomy revealed chronic pleuritis, with 
moderate hyalinization and no evidence of mesothelioma.  
Chest x-rays were obtained and interpreted as showing 
emphysematous changes bilaterally with extensive pleural 
scarring in both lungs, and an ill-defined density in the 
left mid-lung.  It could not be determined whether this 
density was a pleural or parenchymal abnormality.  The 
radiologist's impressions included COPD with extensive 
pleural scarring at both lungs and possible pleural bases 
density, left mid-lung field.  The admitting diagnosis was 
asbestosis and a possible lung mass and the discharge 
diagnosis was chronic pleuritis.   

A review of the veteran's VA treatment records for the period 
of July 1995 to July 1996 from VAMC Northport indicates that, 
on VA outpatient non-tuberculosis diseases examination 
accomplished in August 1995, the veteran complained that he 
spit up a lot of mucus and became short of breath very 
easily.  It was noted that the veteran had had a growth on 
his lung removed in 1981 that was non-malignant asbestosis, 
and that a chest x-ray taken about a year before this 
examination had shown scar tissue in the lungs.  No objective 
examination was accomplished.  The examiner noted that that 
there was no active malignant process present and that there 
were scar tissue structural changes to the lungs.  The 
diagnosis was asbestosis, status-post biopsy surgery.

On VA outpatient general medical examination accomplished at 
VAMC Northport in August 1995, the veteran complained of, 
among other things, shortness of breath.  A review of the 
veteran's respiratory system revealed that he had asbestosis 
proven by biopsy at surgery and continuing complaints of 
shortness of breath.  The diagnoses included asbestosis.

In a Notice of Disagreement received at the RO in April 1996, 
the veteran stated that, since VA had determined that his 
asbestosis was service-related and since all medical evidence 
indicated severe damage to his lungs as a result of his in-
service asbestos exposure, his asbestosis should be 
compensable.

On VA outpatient trachea and bronchi examination accomplished 
at VAMC Northport in June 1996, the veteran complained of an 
inability to walk very far, shortness of breath, and 
occasional chest pain.  He provided a medical history of lung 
problems beginning in the 1950's, including shortness of 
breath and difficulty breathing, a chest x-ray in the 1970's 
that had revealed asbestosis and a non-malignant growth in 
his chest, and surgery to remove this growth in 1982.  The VA 
examiner opined that this growth "probably was asbestos."  
Physical examination of the veteran revealed no cor pulmonale 
(or right heart failure), asthma, cyanosis or clubbing, an 
occasional cough that was not productive of sputum, slight 
dyspnea on exertion, and no infectious disease.  The 
diagnosis was a history of asbestosis.  

On VA outpatient respiratory diseases examination 
accomplished at VAMC Northport in June 1996, the veteran 
complained of occasional pain and shortness of breath.  The 
examiner noted that asbestosis had been found and that the 
veteran reported that he had been exposed to asbestos during 
service.  No physical examination results were provided, and 
the diagnosis was asbestosis.  

Pulmonary function tests of the veteran were accomplished at 
VAMC Northport in July 1996.  The veteran's forced expiratory 
volume in 1 second (FEV-1) was 77 percent of predicted value, 
his forced vital capacity (FVC) was 96 percent of predicted 
value, his ratio of FEV-1/FVC was 80 percent of predicted 
value, and his diffusion capacity of carbon monoxide, single 
breath (DLCO) was 65 percent of predicted value.  The 
examiner interpreted these tests as revealing a reduced total 
lung capacity (TLC), a reduced functional residual capacity 
(FRC), and a reduced respiratory volume (RV).  Spirometry 
demonstrated a normal FVC, a moderately reduced FEV-1, and 
the ratio of FEV-1/FVC and the DLCO were both moderately 
reduced.  The examiner's impressions were combined moderate 
obstructive ventilatory defect and mild restrictive 
ventilatory defect.

In August 1996, the veteran submitted a statement, along with 
additional evidence, in which he stated that he had come into 
contact with asbestos during "most of my time when on active 
duty."  He stated that his duties had included working in 
the engineering section of ships where most of the machinery 
was coated in asbestos and that he had used an asbestos 
curtain for welding as part of his job while in service.  The 
veteran also stated that he had participated in major 
overhaul work on ships during service that often required the 
removal and re-installation of asbestos-covered machinery.  

A review of the evidence submitted by the veteran in August 
1996 indicates that he was treated on several occasions at 
Northshore Hospital during the period of 1982 to 1993 for 
complaints of chest pain (among other things).  A review of 
the remaining evidence submitted by the veteran in August 
1996 indicates that he submitted several newspaper articles 
that discussed asbestos-related claims.

In an opinion dated in October 1998, Dr. G.M. stated that the 
veteran's shortness of breath could be attributed to his 
asbestosis.

At the veteran's Travel Board hearing held in July 2000, he 
testified that he was constantly out of breath, he woke up at 
night with shortness of breath, he had difficulty breathing 
in humid weather and difficulty climbing stairs, he coughed a 
lot, he experienced chest pain and tightness in his chest, 
and he also complained that he was unable to hunt due to his 
breathing problems.  The veteran's friend testified that she 
slept in a room adjoining the veteran's bedroom and heard him 
wake up frequently at night with difficulty breathing and 
that the veteran had been prescribed inhalers for his 
respiratory problems.  The veteran testified that his 
respiratory problems had worsened significantly in the 
previous 3 years, and that the growth on his lungs that had 
been surgically removed had been attributed to his 
asbestosis.  

At his Travel Board hearing, the veteran also waived RO 
consideration of a medical opinion from F.J.A, M.D. 
(hereinafter, "Dr. F.J.A.").  In this opinion, dated in 
July 2000, Dr. F.J.A. stated that he had been treating the 
veteran for the previous 10 years and that he had a history 
of both restrictive and moderate obstructive lung disease.  
Dr. F.J.A. stated that the veteran had been exposed to 
asbestos on a daily basis while in service and, as a result, 
he had developed asbestos-related pulmonary scarring and 
mesothial plaquing and had experienced increasing distress in 
the last few years.  Dr. F.J.A. concluded that the veteran's 
progressive respiratory failure was a result of his in-
service asbestos exposure.

As noted reflected above, in accordance with the Board's 
remand request, the veteran was asked to sign a release so 
that records could be obtained from named physicians, and was 
asked to provide information about any additional sources of 
treatment.  He did not respond, nor did he report for VA 
examination.  

In a statement submitted to the Board on the veteran's behalf 
by his service representative in June 2003, the service 
representative contended that the residual symptoms 
associated with the veteran's service-connected asbestosis 
supported an initial evaluation in excess of 30 percent.  

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected asbestosis is 
more disabling than initially, and currently, evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board notes that the veteran and his service 
representative were provided with notice of the new 
Diagnostic Code 6833 in the supplemental statement of the 
case issued by the RO in October 2002.  As noted in that 
rating action, the criteria for evaluating respiratory 
disabilities were revised effective October 7, 1996, and 
asbestosis is to be evaluated under the new Diagnostic Code 
6833.  Given that the agency of original jurisdiction (in 
this case, the RO) has had the opportunity to adjudicate the 
veteran's claim under the new Diagnostic Code 6833, the Board 
determines that the veteran is not prejudiced by the change 
in law that occurred after the initiation of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Here, the veteran's service-connected asbestosis is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2002).  Prior to October 7, 1996, the 
Board notes that the veteran's service-connected asbestosis 
was evaluated by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
6603 (effective through October 7, 1996).  In this regard, 
the Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to rating asbestosis.  See 61 Fed. Reg. 46720, 46728 (Sept. 
5, 1996).  Those provisions, which became effective October 
7, 1996, revised the rating criteria found in Diagnostic Code 
6603 and added the new rating criteria found in Diagnostic 
Code 6833 for the evaluation of  asbestosis.  The new rating 
criteria are sufficiently different from those in effect 
through October 7, 1996.  Accordingly, the Board will 
consider both the old and new rating criteria under 
Diagnostic Code 6603 and the new Diagnostic Code 6833 and 
apply the criteria which are most favorable to the veteran, 
during those periods for which they were applicable.

Under the former Diagnostic Code 6603, in effect through 
October 7, 1996, the veteran's asbestosis is rated by analogy 
to pulmonary emphysema.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6603 (effective through October 7, 1996).  Under this 
Diagnostic Code, an evaluation of 30 percent disabling is 
available where the veteran's pulmonary emphysema is 
moderate, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface, or with pulmonary function tests (PFT) that are 
consistent with findings of moderate emphysema.  A higher 
evaluation of 60 percent disabling is available where the 
veteran's pulmonary emphysema is severe, with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or ventilatory impairment 
of a severe degree confirmed by PFT with marked health 
impairment.  The maximum evaluation of 100 percent disabling 
is available under this Diagnostic Code where the veteran's 
pulmonary emphysema is pronounced, intractable, and totally 
incapacitating, with dyspnea at rest or marked dyspnea and 
cyanosis on mild exertion, with the severity of emphysema 
confirmed by chest x-rays and PFT.  Id.

Under the revised Diagnostic Code 6603, in effect since 
October 7, 1996, a veteran's pulmonary emphysema is evaluated 
based on specified objective examination results.  See 61 
Fed. Reg. 46720, 46728 (Sept. 5, 1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (effective from October 7, 
1996)).  An evaluation of 30 percent disabling is available 
under the new Diagnostic Code 6603 where the veteran's 
pulmonary emphysema is manifested by a forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent of predicted 
value, a ratio of forced expiratory volume in one second 
(FEV-1) to forced vital capacity (FVC) (hereinafter, the 
"FEV-1/FVC ratio") of 56 to 70 percent, or a diffusion 
capacity of carbon monoxide, single breath (DLCO) of 56 to 65 
percent of predicted value.  A higher evaluation of 60 
percent disabling is available under the new Diagnostic Code 
6603 where the veteran's pulmonary emphysema is manifested by 
an FEV-1 of 40 to 55 percent of predicted value, an FEV-1/FVC 
ratio of 40 to 55 percent, a DLCO of 40 to 55 percent of 
predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardio-respiratory limit).  The maximum 
evaluation of 100 percent disabling is available under this 
Diagnostic Code where the veteran's pulmonary emphysema is 
manifested by an FEV-1 of less than 40 percent of predicted 
value, an FEV-1/FVC ratio of less than 40 percent, a DLCO 
less than 40 percent of predicted value, or a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), with cor pulmonale 
(or right heart failure), right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or if it requires outpatient oxygen therapy.  Id.

Under the new regulatory criteria found in Diagnostic Code 
6833, which replaced Diagnostic Code 6603 in evaluating 
asbestosis as of October 7, 1996, evaluation of asbestosis is 
based on specified objective examination results.  See 61 
Fed. Reg. 46720, 46728 (Sept. 5, 1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (effective from October 7, 
1996)).  Under the new Diagnostic Code 6833, an evaluation of 
30 percent disabling is available where the veteran's 
asbestosis is manifested by an FVC of 65 to 74 percent of 
predicted value or a DLCO of 56 to 65 percent of predicted 
value.  A higher evaluation of 60 percent disabling is 
available under the new Diagnostic Code 6833 where the 
veteran's asbestosis is manifested by an FVC of 50 to 64 
percent of predicted value, a DLCO of 40 to 55 percent of 
predicted value, or a maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardio-respiratory 
limitation.  Finally, the maximum evaluation of 100 percent 
disabling is available under the new Diagnostic Code 6833 
where the veteran's asbestosis is manifested by an FVC of 
less than 50 percent of predicted value, a DLCO of less than 
40 percent of predicted value, a maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption, with cardio-
respiratory limitation, or cor pulmonale, pulmonary 
hypertension, or if it requires outpatient oxygen therapy.  
Id.  

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 30 percent on the 
veteran's service-connected asbestosis.  Specifically, the 
Board finds that, under either the former or revised 
Diagnostic Code 6603, or under the new Diagnostic Code 6833, 
the veteran's service-connected asbestosis does not meet the 
criteria for an initial evaluation in excess of 30 percent.  
There is no evidence that the veteran's asbestosis is severe, 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps, severe ventilatory impairment confirmed by 
pulmonary function tests, or marked health impairment, as 
would be required for an initial evaluation in excess of 30 
percent under the former Diagnostic Code 6603.  Neither is 
the veteran's FEV-1 less than 56 percent of predicted value, 
nor is his FEV-1/FVC ratio less than 56 percent, nor is his 
DLCO less than 56 percent of predicted value, as would be 
required for an initial evaluation in excess of 30 percent 
under the revised Diagnostic Code 6603.  Finally, the 
veteran's asbestosis does not result in an FVC of less than 
65 percent of predicted value, a DLCO of less than 56 percent 
of predicted value, a maximum exercise capacity of less than 
20 ml/kg/min oxygen consumption with any cardio-respiratory 
limitations, right heart failure, pulmonary hypertension, and 
it does not require outpatient oxygen therapy, as would be 
required for an initial evaluation in excess of 30 percent 
disabling under the new Diagnostic Code 6833.

Viewing the evidence of record under the former Diagnostic 
Code 6603, the Board finds that there is no evidence that the 
veteran's asbestosis is manifested by exertional dyspnea 
sufficient to prevent climbing one flight of stairs or 
walking one block without stopping.  Nor is there any 
objective evidence on the record of this claim that the 
veteran's asbestosis has resulted in a severe degree of 
ventilatory impairment, confirmed by pulmonary function 
tests, and with marked health impairment.  The veteran's 
asbestosis also is not intractable and totally incapacitating 
with dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion, with evidence of pronounced pulmonary emphysema 
confirmed by chest x-rays and pulmonary function tests.  It 
is noted that the veteran's chest x-rays accomplished at 
Central General Hospital in October 1982 revealed 
emphysematous changes to the lungs bilaterally.  However, on 
VA trachea and bronchi examination accomplished in June 1996, 
the veteran had no cyanosis or clubbing of his extremities 
and only slight dyspnea on exertion.  Given the 
symptomatology associated with the veteran's asbestosis, and 
given that there was no evidence on objective examination of 
either severe or pronounced pulmonary emphysema, the Board 
finds that this disability was most appropriately evaluated 
as 30 percent disabling, and an initial evaluation in excess 
of 30 percent is not warranted, under the former Diagnostic 
Code 6603.  See 38 C.F.R. § 4.97, Diagnostic Code 6603 
(effective through October 7, 1996).

Turning to the veteran's entitlement to an initial evaluation 
in excess of 30 percent under the revised Diagnostic Code 
6603, the Board finds that there is no evidence in the record 
of this claim that the veteran's asbestosis resulted in any 
pulmonary function tests that were less than 56 percent of 
predicted value.  Nor is the veteran's asbestosis manifested 
by any of the physical problems required for an initial 
evaluation in excess of 30 percent disabling.  As noted 
above, on VA examination accomplished in June 1996, the 
veteran had no cor pulmonale.  Additionally, the veteran's 
pulmonary function tests accomplished in July 1996 revealed 
an FVC that was 96 percent of predicted value, an FEV-1 that 
was 77 percent of predicted value, an FEV-1/FVC ratio that 
was 80 percent of predicted value, and a DLCO that was 65 
percent of predicted value.  The veteran has never been 
diagnosed with right ventricular hypertrophy, pulmonary 
hypertension, or experienced any episodes of acute 
respiratory failure, and his asbestosis also does not require 
outpatient oxygen therapy.  Given the symptomatology 
associated with the veteran's asbestosis, an initial 
evaluation in excess of 30 percent disabling is not warranted 
under the revised Diagnostic Code 6603.  See 61 Fed. Reg. 
46720, 46728 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (effective from October 7, 1996)).  
  
Similarly, viewing the evidence of record under the new 
Diagnostic Code 6833, the Board also finds that an initial 
evaluation in excess of 30 percent disabling is not warranted 
for the veteran's service-connected asbestosis.  There is no 
objective evidence on the record of this claim that the 
veteran's asbestosis manifested itself in an FVC of less than 
65 percent of predicted value, a DLCO of less than 56 percent 
of predicted value, or a maximum exercise capacity of less 
than 20 kg/ml/min oxygen consumption with any cardio-
respiratory limitation, as would be required for an 
evaluation above 30 percent disabling under the new 
Diagnostic Code 6833.  As noted above, the veteran's 
pulmonary function tests accomplished in July 1996 revealed a 
normal FVC and only a moderately reduced FEV-1/FVC ratio and 
DLCO.  Accordingly, the Board finds that an initial 
evaluation in excess of 30 percent disabling is not warranted 
for the veteran's service-connected asbestosis under the new 
Diagnostic Code 6833.  See 61 Fed. Reg. 46720, 46728 (Sept. 
5, 1996) (codified at 38 C.F.R. § 4.97, Diagnostic Code 6833 
(effective from October 7, 1996)).  

The Board notes further that, upon a review of the entire 
record, the 30 percent evaluation currently assigned to the 
veteran's service-connected asbestosis reflects the most 
disabling that this disability has been since the veteran 
filed his claim of entitlement to service connection for this 
disability, which is the beginning of the appeal period.  
Thus, the Board concludes that a staged rating is not 
warranted.  See Fenderson, supra.

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected 
asbestosis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  None of 
the evidence of record on this claim indicates that the 
veteran's asbestosis was shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an initial evaluation in 
excess of 30 percent on the veteran's asbestosis.  Id.

For the reasons and bases discussed above, the Board finds, 
by a preponderance of the evidence, that the criteria have 
not been met for an initial evaluation in excess of 30 
percent for the veteran's service-connected asbestosis.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for asbestosis is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

